Citation Nr: 1317314	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-27 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to May 1987, including a year in Vietnam.  The Veteran died in January 2008.  The appellant is seeking benefits as the Veteran's surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In June 2010, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board thereafter remanded the case for additional development in February 2011; the case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does not currently contain evidence pertinent to the claim that is not already included in the paper claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of his death, service connection had been established for the Veteran's hearing loss and lumbar spine degenerative disc disease; each disability had been rated as zero percent disabling.  The Veteran died in January 2008, and the death certificate lists the immediate cause of his death as myocardial infarction due to, or as a consequence of, scleroderma.  No other diseases are listed on the death certificate as underlying causes leading to the immediate cause of death.  No autopsy was performed.  

The appellant contends that the Veteran's fatal myocardial infarction was due to ischemic heart disease he developed as a result of exposure to herbicides in Vietnam between 1968 and 1969.  In the alternative, she argues that the Veteran's scleroderma is related to his active military service.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).

Review of the medical evidence of record reveals that the Veteran had been treated for hypertension, systemic scleroderma, polymyositis and overlap syndrome during the last several months of his life.  As noted in the July 2011 VA medical opinion, the Veteran's fatal heart attack was related to his scleroderma.  While the reviewing physician discussed the Veteran's pertinent in-service complaints and examination results relating to heart disease, the doctor did not do the same analysis for the scleroderma.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  In the present posture of this case, clarification is needed concerning when the Veteran's scleroderma was first manifested.

Review of the medical evidence of record also reveals that no medical records for the Veteran dated between 1987 and 1998, other than the report of an August 1987 VA examination, have been included in the claims file.  The appellant testified at her June 2010 videoconference hearing that the Veteran had received retired military (TRICARE) treatment.  As these records might shed some light on the onset date of the scleroderma, VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, on remand, all outstanding retired military, TRICARE, VA and private treatment records should be sought, obtained and associated with the claims file.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent, including Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), has been completed.  

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians and/or medical facilities that provided the Veteran with any medical care between June 1987 and December 1999, and secure all available relevant reports not already of record from those sources.  In particular, obtain the reports from all TRICARE or other retired military medical care providers.

3.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an appropriate physician, such as a rheumatologist, due to the complexity of the etiological questions at issue in this case.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewer does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewer is requested to provide an opinion as to the medical probability that any documented scleroderma-related condition is etiologically to the Veteran's service from January 1966 to May 1987.  In particular, the reviewer must address the following questions:

a.  What was/were the primary/immediate cause(s) of the Veteran's death?  What was/were the underlying cause(s) of the Veteran's death?  Was the Veteran's January 2008 myocardial infarction related to the systemic scleroderma or was the MI related to some other cause?

b.  What are systemic scleroderma (sclerosis), dermatomyositis, polymyositis and overlap syndrome?  What clinical manifestations of this pathology did the Veteran exhibit during his lifetime?   Discuss the etiology, age at onset and clinical course of these conditions in general and in relation to this particular Veteran.  Are these congenital disorders?  Is it significant that the Veteran's mother had rheumatoid arthritis and his sister had lupus?  Was the July 1999 episode of pericarditis a manifestation of the Veteran's scleroderma?  Why or why not?  What was the date of onset of the initial manifestation of the systemic scleroderma?

c.  Did the Veteran have scleroderma when he entered service in January 1966?  If yes, you should identify the evidence leading to this conclusion.  Is there any doubt about your conclusion?  

d.  The service medical records indicate that the Veteran complained of shortness of breath, pain/pressure in the chest, palpitations/pounding heart and muscle and joint pains many times while he was on active duty between 1966 and 1987.  Please discuss the clinical significance, if any, of these complaints, especially in relation to the Veteran's systemic scleroderma.

e.  If the Veteran's systemic scleroderma pre-existed his January 1966 entry into service, did his systemic scleroderma undergo an increase in severity (permanent worsening) in service which was beyond the natural progression of the disease?  Please identify the parameters of the pathology associated with the systemic scleroderma and please explain what symptoms or findings of record represent baseline disability versus increased disability.

f.  If the systemic scleroderma did not exist at the time of the Veteran's January 1966 service entrance, was the systemic scleroderma incurred during the Veteran's active military service from January 1966 to May 1987?  If not, please state whether the systemic scleroderma was manifested within one year of the Veteran's separation from active military service on May 31, 1987.

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

Note: In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

5.  Thereafter, readjudicate the appellant's 38 C.F.R. § 3.312 claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

6.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

